DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities:  “the first and second face” should be amended to “the first and second faces”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As part of the recitation of claim 18, there is the recitation of “the plurality of the shaped abrasive particles are 0.5 wt% to 100 wt% of the abrasive layer”; however, having “100wt%” of the abrasive layer being occupied by shaped abrasive article would make the claim indefinite because the abrasive layer should, at least, comprise an adhesive to hold the shaped abrasive particles in said layer, if not any other component. Thus, it is difficult in envision an abrasive layer comprising of 100wt% of abrasive particles. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from claim 1, and claim 1 has the recitations of “at least one tip of the shaped abrasive particle has a radius of curvature of less than or equal to about 4 microns”; as a result, claim 4 is not seen to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0000209 to Louapre et al. (hereinafter Louapre).

	With respect to claim 1, Louapre discloses shaped abrasive particles used in abrasive articles such as coated abrasive articles, wherein the shaped abrasive particles comprise alpha alumina and have a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle, wherein the shaped abrasive particle has a first face and a second face connected to each other by a sidewall (Louapre, [0034]-[0040] and [0078]-[0080]), wherein the first face is the largest face (Louapre, Figure 3A). As shown in Figure 3A, the first face, which is taken to be the face at the bottom of the shaped particle, is greater than the second face or the top phase shown in the Figure, and these two faces are connected by a sidewall. Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]). 
Moreover, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]). This disclosure is taken to render the claimed “at least one tip of the shaped abrasive particle has a radius of curvature of less than or equal to about 4 microns” obvious due to overlapping ranges. Additionally, the reference discloses embodiments in which the major surface corner radius of curvature is not greater than about 30 microns, and at least about 0.1 micron (Louapre, [0139]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie obviousness. 
The major surface corner radius of curvature, as shown and taught by the reference, is the radius of the smallest circle that, when viewed in a direction orthogonal to the largest face of the shaped abrasive particle, it passes through a point on each of two sides of the largest face of the shaped abrasive particle that come together to form the tip at the start of a curve of the tip wherein each of the two sides transition from straight to curved, and encompasses the entire tip (Louapre, Figure 3B and [0197]). The at least one tip is seen in Figure 3B, at the bottom two corners of the shaped abrasive particle, which are the tip on the largest face of the shaped abrasive particle, and it is important to see that the reference disclose “major surface” corner radius of curvature. 
The recitation of “molded” shaped abrasive particle is an implied process limitation in a product claim; MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
There is no evidence in the original disclosure that molding of the material leading to the claimed shaped abrasive particle imparts any distinct structural feature that is the result of, only, the shaped particle being produced through molding. 
Furthermore, Louapre teaches forming a precursor which is formed into the desired shape and then fired/cured (Louapre, [0035]-[0041]), wherein the precursor material is forced through a die opening in a screen and form precursor shaped abrasive particles on a belt; the precursor material can also be forced through a screen in rapid fashion (Louapre, Figure 1A and [0053]-[0059]). However, it is important to note that the recitation of “made by a method comprising the steps of forcing a starting material composition into a mold, and curing the starting material composition in the mold”, is a process limitation in a product claim (see MPEP 2113 as cited above). There is no evidence in the original disclosure that the specifically claimed method is the contributing factor to claimed structural features. In short, there is no evidence that the claimed shaped abrasive particle can only be defined by the claimed process by which the product is made; Louapre teaches shaped abrasive particles having at least two faces which are connected through a sidewall, and wherein there is at least one tip on the largest face, and wherein the radius of curvature would have overlapping with the claimed ones (see above for details). 

With respect to claim 4, as noted above, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]). This disclosure is taken to render the claimed “at least one tip of the shaped abrasive particle has a radius of curvature of less than or equal to about 4 microns” obvious due to overlapping prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, according to Figure 3A, the top and bottom faces, or first and second faces, are substantially parallel to one another (Louapre, Figure 3A). It is important to note that the claim recites “substantially” parallel. 

With respect to claim 7, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]) which has overlapping with the claimed range of “less than or equal to about 3.5 microns” due to overlapping ranges. Additionally, the reference discloses embodiments in which the major surface corner radius of curvature is not greater than about 30 microns, and at least about 0.1 micron (Louapre, [0139]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]) which overlaps with the claimed range of “about 20 microns to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, it is important to note that the claimed “a volumetric aspect ratio of greater than 1.15, wherein the volumetric aspect ratio is a ratio of the maximum cross-sectional area passing through the centroid of the shaped abrasive particle divided by the minimum cross-sectional area passing through the centroid of the shaped abrasive particle” defines an aspect ratio of greater than 1.15 for the shaped abrasive particles. Louapre teaches an aspect ratio of at least 1:1, or even at least 1.5:1 (Louapre, [0087]-[0089], [0211]-[0213]).

With respect to claim 10, Louapre renders claim 10 obvious in light of the fact that the reference is drawn to abrasive particles and abrasive articles used in various material removal operations including grinding, finishing, and polishing in the manufacturing of goods (Louapre, [0005]). Thus, the use of the disclosed shaped abrasive particles in articles used in method of abrading a workpiece of substrate is inevitable and rendered obvious.  

With respect to claim 11, Louapre teaches shaped abrasive particles which are substantially similar to the claimed ones in terms of not only shape and structural features such as tip and radius of curvature, but also of material. Additionally, based on 

With respect to claim 12, Louapre teaches coated abrasive articles comprising shaped abrasive particles which are very similar to the shaped abrasive particles of claim 1 (Louapre, [0112]-[0131]) wherein the coated abrasive article comprises a backing or substrate and at least one adhesive layer such as make coat and/or size coat overlying the substrate, and the make coat surrounds at least a portion of the particles (Louapre, [0114]).

With respect to claim 13, Louapre discloses the use and presence of second type of abrasive particles in their coated abrasive articles as well (Louapre, [0114]). 

With respect to claim 14, Louapre teaches more than one embodiment for coated abrasive articles, wherein in one of such embodiment, the shaped abrasive particle are adhered to the make coat through the sidewall of the shaped abrasive particle (Louapre, Figure 6 and [0101] and [0122]). 

With respect to claim 15, Louapre teaches that the shaped abrasive particles which are adhered to the make coat by the sidewall have an orientation angle of acute angle (i.e. less than 90 degrees) (Louapre, [0122]) which overlaps with the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 16, Louapre renders claim 16 obvious in light of the fact that the reference is drawn to abrasive particles and abrasive articles used in various material removal operations including grinding, finishing, and polishing in the manufacturing of goods (Louapre, [0005]). Thus, the use of the disclosed shaped abrasive particles in articles used in method of abrading a workpiece of substrate is inevitable and rendered obvious.

With respect to claim 17, Louapre teaches shaped abrasive particles which are substantially similar to the claimed ones in terms of not only shape and structural features such as tip and radius of curvature, but also of material, and that said shaped abrasive particles are used in coated abrasive articles. Additionally, based on paragraph [0044] of the specification under prosecution, the abrasive particles which have extremely sharp tips often break. Therefore, Louapre, which teaches a similar shaped abrasive particles having dull tips, is taken to meet the claimed limitation of claim 17. 

With respect to claim 18, Louapre teaches coated abrasive articles comprising a backing or substrate having at least one adhesive layer, such as make coat and/or size coat, overlying the substrate wherein shaped abrasive particles are present in, at least, 
 Louapre discloses shaped abrasive particles used in abrasive articles have a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle, wherein the shaped abrasive particle has a first face and a second face connected to each other by a sidewall (Louapre, [0034]-[0040] and [0078]-[0080]), wherein the first face is the largest face (Louapre, Figure 3A). As shown in Figure 3A, the first face, which is taken to be the face at the bottom of the shaped particle, is greater than the second face or the top phase shown in the Figure, and these two faces are connected by a sidewall. Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, with respect to the average particle size of the shaped abrasive particles, it is noted that the reference discloses an overlapping range of particle size, and again, as noted above, overlapping ranges have been held to establish prima facie obviousness. 
The major surface corner radius of curvature, as shown and taught by the reference, is the radius of the smallest circle that, when viewed in a direction orthogonal to the largest face of the shaped abrasive particle, it passes through a point on each of two sides of the largest face of the shaped abrasive particle that come together to form the tip at the start of a curve of the tip wherein each of the two sides transition from straight to curved, and encompasses the entire tip (Louapre, Figure 3B and [0197]). The at least one tip is seen in Figure 3B, at the bottom two corners of the shaped abrasive particle, which are the tip on the largest face of the shaped abrasive particle, and it is important to see that the reference disclose “major surface” corner radius of curvature. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
There is no evidence in the original disclosure that molding of the material leading to the claimed shaped abrasive particle imparts any distinct structural feature that is the result of, only, the shaped particle being produced through molding. Nevertheless, Louapre teaches molding process as a method to form/manufacture the shaped abrasive particle (Louapre, [0036]). 
Furthermore, Louapre teaches forming a precursor which is formed into the desired shape and then fired/cured (Louapre, [0035]-[0041]), wherein the precursor material is forced through a die opening in a screen and form precursor shaped abrasive particles on a belt; the precursor material can also be forced through a screen in rapid fashion (Louapre, Figure 1A and [0053]-[0059]). However, it is important to note that the recitation of “made by a method comprising the steps of forcing a starting material composition into a mold, and curing the starting material composition in the mold”, is a process limitation in a product claim (see MPEP 2113 as cited above). There is no evidence in the original disclosure that the specifically claimed method is the contributing factor to claimed structural features. In short, there is no evidence that the . 
 
Claims 1, 4-5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0089881 to Stevenson et al. (hereinafter Stevenson).

With respect to claim 1, Stevenson teaches that a shaped abrasive particle comprising: a ceramic (see paragraph [0045], teaching shaped abrasive particles comprising a ceramic materials);
and a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle (see paragraph [0090], teaching that the body of the shaped abrasive particle comprising a cross-sectional shape and the shape is a complex polygonal shapes; see paragraph [0199], teaching that the body of the shaped abrasive particle 2000 is not only a triangular shape);
wherein at least one tip of the shaped abrasive particle has a radius of curvature (corner roundness) of less than or equal to about 4 microns (see paragraph [0200] and Fig. 22, teaching that the shaped abrasive particle 2000 comprises a corner 2201 which can be fitted with a best-fit circle 2203 having a radius 2204 that can define the corner roundness of the comer 2201; also see paragraph [0201], teaching that the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fig. 22 is a specific embodiment; however, the general teaching of Stevenson teaches that the corner roundness is at least 0.1 microns.
Stevenson teaches that the shaped abrasive particle comprises major surfaces 2002, 2004 and side surfaces 2005, 2006, 2007, and the major surface is larger than the side surfaces; also see Fig. 22, teaching that a tip is formed on the major surface. Additionally, Stevenson teaches the first face having a larger surface area than the second face (see Fig. 17 teaches that the shaped abrasive particle comprises a larger top surface and a smaller bottom surface).
Stevenson teaches embodiments and shapes which would include a first face and a second face connected to each other by a sidewall, wherein the first face is the largest face, and the first face comprises at least three sides (see Stevenson [0090)); in particular, Stevenson discloses “where the shape is selected from the group of triangular, quadrilateral, rectangular, trapezoidal, pentagonal, hexagonal, heptagonal, octagonal, ellipsoids, a Greek alphabet letter, a Latin alphabet character, a Russian alphabet character, a Kanji character, complex polygonal shapes, irregular shaped contours, and any combination thereof.”. A combination of the defined shapes would include shapes that would render the claimed a first face and a second face connected to each other by a sidewall, wherein the first face is the largest face, and the 
With respect to the particle size of the shaped abrasive particles, Stevenson teaches that the shaped abrasive particle have an average grain size of not greater than 100 microns and at least about 0.01 microns (Stevenson [0155]-[0156]). Considering a range of 0.1-100 microns for individual grains within the shaped abrasive particle of Stevenson, it would be obvious that an agglomerate of such grains would end up having an overlapping range of particle size with the claimed size for the shaped abrasive particles. Again, as noted above; this is in particular considering the fact that Stevenson teaches that by varying and controlling the deposition rate of the materials forming the shaped abrasive particles, the size of the shaped abrasive particles can be controlled and modified (see Stevenson [0287]). Again, it is noted that MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Stevenson teaches that the radius of curvature of the at least one tip is the radius of the smallest circle (a best-fit circle) that (see paragraph [0200] and Fig. 22, teaching that the shaped abrasive particle comprises a corner 2201 which can be fitted with a best-fit circle 2203 having a radius 2204),
when viewed in a direction orthogonal to a face of the shaped abrasive particle comprising the tip: passes through a point on each of the two sides of the face 
With respect to the new amendment of “molded” shaped abrasive particle, it is to be noted that Stevenson discloses the use of mold in producing their shaped abrasive particles (Stevenson, [0043] and [0104]). Nevertheless, it is to be noted that the term “molded” implies a process of producing the claimed shaped abrasive particle; whereas, the claims under examination are product claims drawn to shaped abrasive particle and coated abrasive article utilizing shaped abrasive particles. Additionally, with respect to the new amendment of “made by a method comprising the steps of forcing a starting material composition into a mold, and curing the starting material composition in the mold”, it is process limitation in product claim, and there is no support/evidence in the original disclosure that this particular process is the only process resulting in the claimed shaped abrasive particle. In fact, Stevenson renders the claimed shaped abrasive particle obvious. Finally, this method limitation has changed claim 1 into a product-by-process claim; MPEP 2113 states “[E]ven though product-by-process claims In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, and assuming arguendo, it is important to note that Stevenson recognizes methods involving the use of a mold as well as those not involving the use of a mold (Stevenson, [0043]). Furthermore, Stevenson discloses using a mold and injecting the material into the mold (Stevenson, [0104]).  Additionally, Stevenson teaches different strategies in forming the shaped abrasive particles including the use of precursor material (i.e. starting composition) which are cured (Stevenson, [0192]).

With respect to claim 4, Stevenson teaches that the tips on the largest face of the plurality of the shaped abrasive particles have an average radius of curvature of less than or equal to about 4 microns (see [0090], and Fig. 4 and paragraph [0171], teaching that the coated abrasive article comprises a plurality of shaped abrasive particles being used of the claimed invention.).
Stevenson, in paragraphs [0438] and [0445], teaches that the shaped abrasive particle comprises at least one major surface which comprises a comer roundness at least 0.5 microns. It would be obvious for the skilled artisan to recognize that the tip with the claimed radius of curvature formed on the first major surface.

With respect to claim 5, Stevenson teaches that the shaped abrasive particle comprising a first face and a second face connected to each other by a sidewall (see paragraph [0151], teaching that the shaped abrasive particle comprises a first major surface, a second major surface, and at least one side surface extending between the first and second major surfaces), the first and second face being substantially parallel to one another, (see Fig. 24, teaching that the first major surface 2402 is parallel to the second major surface 2403.).

With respect to claim 7, Stevenson teaches that the shaped abrasive particle comprises at least one tip having a radius of curvature (corner roundness) of less than or equal to about 3.5 microns (see paragraph [0201], teaching that the corner roundness is at least 0.1 microns.). (MPEP 2144.05).

With respect to claim 8, Stevenson teaches that the shaped abrasive particle has a particle size of about 4 microns to about 1800 microns (see paragraph [0156], teaching that the average grain or crystal size of the shaped abrasive particle body is no greater than 100 microns.). This is in particular because Stevenson teaches that the shaped abrasive particle can be an agglomerate of a plurality of grains or crystals (Stevenson [0155]), wherein each grain or crystal can comprise a size of at least 0.1 micron to 100 microns ([0156]). Considering a range of 0.1-100 microns for individual grain or crystals within the shaped abrasive particle of Stevenson, it would be obvious that an agglomerate of such grains would end up having an overlapping range of particle size with the claimed size for the shaped abrasive particles. Again, as prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, Stevenson teaches that a volumetric aspect ratio of greater than 1.15, wherein the volumetric aspect ratio is a ratio of the maximum cross- sectional area passing through the centroid of the shaped abrasive particle divided by the minimum cross-sectional area passing through the centroid of the shaped abrasive particle (Stevenson teaches a shaped abrasive particle of a similar size (see paragraph [0156]) and similar shapes (see paragraph [0199]), and having similar radius of curvature in a similar manner to that of Applicants (paragraph [0200]). Applicants disclose that the shaped abrasive particle as providing for the claimed feature (see Specification at paragraph [0023], paragraph [0024], and paragraph [0038]). As such, the prior art is being presumed to meet the claim limitation based on these similarities.

With respect to claim 10, Stevenson teaches that a method of abrading, comprising: abrading a substrate with a plurality of the shaped abrasive particles (see paragraph [0005], teaching that the shaped abrasive particle can be used 

With respect to claim 11, Stevenson teaches that during the abrading the majority of shaped abrasive particles do not break (Stevenson teaches shaped abrasive particles of similar shapes (see paragraph [0199]), and having radius of curvature in a similar manner to that of Applicants (paragraph [0200] and Fig. 22). Applicants disclose that the shaped abrasive particle as providing for the claimed feature (see Specification at paragraph [0023]). Additionally, based on paragraph [0044] of the specification under prosecution, the abrasive particles have extremely sharp tips often break. Stevenson teaches the similar shaped abrasive particles having dull tips. As such, the prior art is being presumed to meet the claim limitation based on the above-mentioned similarities.).

With respect to claim 12, Stevenson teaches that a coated abrasive article comprising: a backing; a make coat on a first major surface of the backing; and an abrasive layer on the make coat comprising a plurality of the shaped abrasive particles (see paragraph [0171] and Fig. 4, teaching that the coated abrasive article comprises a substrate 401, a make coat 403 overlapped the surface of the substrate 401, and a size coat 404 on the make coat 403, wherein the shaped abrasive particle are bonded on the size coat 404.).

With respect to claim 13, Stevenson teaches that the abrasive layer further comprises abrasive particles that are not shaped (see paragraph [0171], teaching that the coated abrasive article comprises a second type of abrasive particles which are not shaped abrasive particles.).

With respect to claim 14, Stevenson teaches that a majority of the shaped abrasive particles are adhered to the make coat by a sidewall of the shaped abrasive particle (see Fig. 5 and paragraph [0172], teaching that the shaped abrasive particle 405 comprises a surface 415, shown in Fig. 5, adhered on the abrasive article. However, Stevenson teaches that element 403 is a make coat (see paragraph [0171], Fig. 4). Therefore, the skilled artisan could recognize that element 503 is also a make coat.).

With respect to claim 15, Stevenson teaches that the shaped abrasive particles adhered to the make coat by the sidewall have an orientation angle R (actuate angel) of about 50 degrees to about 85 degrees (see paragraph [0173], teaching that shaped abrasive particles 505 are adhered on the substrate 501 to form an actuate angle (A) and an obtuse angle (B), wherein the obtuse means more than 90 degrees to less than 180 degrees, so the actuate angle (A) can be expected to less than 90 degrees.). (MEPE 2144.05)

With respect to claim 16, Stevenson teaches that a method of abrading, comprising: abrading a substrate with the coated abrasive article (see paragraph [0005], teaching that the shaped abrasive particle can be used in grinding various materials. Thus, it is obvious to recognize that the claimed shaped abrasive particle is used to abrade a substrate, and a method of grinding various comprising the step of abrading the substrate.).

With respect to claim 17, Stevenson teaches that during the abrading the majority of shaped abrasive particles do not break (Stevenson teaches shaped abrasive particles of similar shapes (see paragraph [0199]), and having radius of curvature in a similar manner to that of Applicants (paragraph [0200] and Fig. 22). Applicants disclose that the shaped abrasive particle as providing for the claimed feature (see Specification at paragraph [0023]). Based on paragraph [0044] of the specification under prosecution, the abrasive particles have extremely sharp tips often break. Stevenson teaches the similar shaped abrasive particles having dull tips. As such, the prior art is being presumed to meet the claim limitation based on the above-mentioned similarities. ).

With respect to claim 18, Stevenson teaches that a coated abrasive article comprising: a backing; a make coat on a first major surface of the backing; and an abrasive layer on the make coat comprising a plurality of shaped abrasive particles (see paragraph [0171] and Fig. 4, teaching that the coated abrasive article comprises a substrate 401, a make coat 403 overlapped with the surface of the substrate 401, and 
wherein the plurality of shaped abrasive particles are about 0.5 wt% to about 100 wt% of the abrasive layer (see paragraph [0195], teaching that the content of the abrasive particles is 10 vol % to 90 vol% of the total volume of the bonded abrasive body), each of the shaped abrasive particles independently comprising: about 100 wt% alpha alumina (see paragraph [0161], lines 14-17, teaching that the shaped abrasive particle consist essentially of alpha alumina);
and a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle (see paragraph [0090], teaching that the body of the shaped abrasive particle comprising a cross-sectional shape and the shape is a complex polygonal shapes);
wherein a tip on the largest face of the shaped abrasive particle has a radius of curvature (comer roundness) of less than or equal to about 5 microns, wherein the radius of curvature is the radius of the smallest circle (best-fit circle) that, when viewed in a direction orthogonal to the largest face of the shaped abrasive particle: (see paragraph [0197], teaching that the shaped abrasive particle comprises major surfaces 2002, 2004 and side surfaces 2005, 2006, 2007, and the major surface is larger than the side surfaces; also see Fig. 22, teaching that a tip is formed on the major surface; also see paragraph [0200] and Fig. 22, teaching that the shaped abrasive particle comprises a corner 2201 which can be fitted with a best-fit circle 2203 having a radius 2204 that can define the comer roundness of the corner 2201; also see 
passes through a point on each of the two sides of the largest face of the shaped abrasive particle that come together to form the tip at the start of a curve of the tip wherein each of the two sides transition from straight to curved (see paragraph [0200] and Fig. 22, teaching viewing the shaped abrasive particle in a direction orthogonal comprising the corner 2201: passes through a point on each of the two sides of the face of the shaped abrasive particle and come together to form the corner 2201 at the start of an arcuate contour 2202 of the corner 2201, and two sides transitions from straight to curved),
and encompasses the entire tip (see Fig. 22, teaching the best-fit circle 2203 encompassing the entire corner 2201.).
Stevenson teaches that the shaped abrasive particle comprises major surfaces 2002, 2004 and side surfaces 2005, 2006, 2007, and the major surface is larger than the side surfaces; also see Fig. 22, teaching that a tip is formed on the major surface. Additionally, Stevenson teaches the first face having a larger surface area than the second face (see Fig. 17 teaches that the shaped abrasive particle comprises a larger top surface and a smaller bottom surface).
Stevenson teaches embodiments and shapes which would include a first face and a second face connected to each other by a sidewall, wherein the first face is the largest face, and the first face comprises at least three sides (see Stevenson [0090)); in particular, Stevenson discloses “where the shape is selected from the group of triangular, quadrilateral, rectangular, trapezoidal, pentagonal, hexagonal, 
With respect to the particle size of the shaped abrasive particles, Stevenson teaches that the shaped abrasive particles having a grain size of 0.1 micron to 100 microns (Stevenson, [0155]-[0156]). Considering a range of 0.1-100 microns for individual grain within the shaped abrasive particle of Stevenson, it would be obvious that an agglomerate of such grains would end up having an overlapping range of particle size with the claimed size for the shaped abrasive particles. Again, as noted above; this is in particular considering the fact that Stevenson teaches that by varying and controlling the deposition rate of the materials forming the shaped abrasive particles, the size of the shaped abrasive particles can be controlled and modified (see Stevenson [0287]). Again, it is noted that MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	With respect to the new amendment of “molded” shaped abrasive particle, it is to be noted that Stevenson discloses the use of mold in producing their shaped abrasive In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, and assuming arguendo, it is important to note that Stevenson recognizes methods involving the use of a mold as well as those not involving the use of a mold (Stevenson, [0043]). Furthermore, Stevenson discloses using a mold and injecting the material into the mold (Stevenson, [0104]).  Additionally, Stevenson teaches different strategies in forming the shaped abrasive particles including the use of precursor material (i.e. starting composition) which are cured (Stevenson, [0192]).

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.

With respect to Stevenson, Applicant has argued that the method incorporated into the language of independent claims which is “A molded shaped abrasive particle made by a method comprising the steps of forcing a starting material composition into a mold, and curing the starting material composition in the mold” are not merely an inconsequential process choice; Applicant has argued that the amended method limitation result in the claimed structural features of the sharp tips for small particles (Remarks, page 7). 
The examiner, respectfully, submits that there is no evidence or disclosure in the original disclosure of the present Application under examination to show that the amendment made to the claims, i.e. the specifically claimed process limitations, contribute to structural features that are the result of, only, the claimed process limitations; it is merely Applicant’s argument that the method limitation amended to the claim results in structural features. It is important to note that the claims under examination are product claim; the amendment made to the claims have changed the claims to product-by-process claims. With respect to product-by-process claims, MPEP 2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Additionally, MPEP 2113 (II) states “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Therefore, even if assuming that Stevenson utilizes a different method step, it is the product that is under the examination, and the product is rendered obvious by Stevenson as detailed out above in the rejection. In fact, according to the original disclosure, the method of making the claimed shaped abrasive particles can be “any suitable way” (see specification, [0040]), and according to the same paragraph, forcing the starting composition into a mold has a broader meaning of using a “scraper or draw bar”. Moreover, although the claimed method limitation is not seen to impart structural features to the claimed shaped abrasive particles, it is important to note that Stevenson recognizes methods involving the use of a mold as well as those not involving the use of a mold (Stevenson, [0043]). Furthermore, Stevenson discloses using a mold and injecting the material into the mold (Stevenson, [0104]).

Additionally, Stevenson teaches different strategies in forming the shaped abrasive particles including the use of precursor material (i.e. starting composition) which are cured (Stevenson, [0192]).
Finally, again, it is noted that the product under examination is rendered obvious by Stevenson.

Applicant has argued that Stevenson does not describe a viable path to obtaining particles within the scope of Applicants’ claims.
The examiner, respectfully, submits that MPEP 2113 (II) states “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
It is noted Stevenson does not need to provide a method of producing the claimed shaped abrasive particles because the claims under examination are not method claims, and the method limitations now amended to independent claims have changed the claims to product-by-process claims (see MPEP 2113), and the product is rendered obvious by each of the reference used above.

Applicant has, additionally, argued that Stevenson is not enabled for making particles according to Applicant’s claims; moreover, Applicant has referred to MPEP 2121 (III) “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).


Applicant has argued that Stevenson discloses crystal size and further argued that it’s different than the overall size of the abrasive particle. 
The examiner, respectfully, submits that Stevenson discloses that the “grains (e.g. crystallites) contained within the body may have an average grain size that is generally not greater than about 100 microns” and that “the average grain size of the grains contained within the body can be at least about 0.1 microns”. Thus, the reference does not necessarily disclose “crystal” size; moreover, the grain size  disclosed overlaps with the claimed one.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.